DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 9/27/21. Claims 1-12 remain withdrawn. Claims 27-32 are new. Claims 1-12 and 19-32 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 31-32, it is unclear when “the signal” is recited if this is referring to the signal of claim 19 or the further signal of claim 28.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasa et al. US 2015/0051468. 
Regarding claim 19, Srinivasa discloses a method for determining a heart rate comprising: 
 detecting one or more pulses by using at least one capacitive displacement sensor to produce a signal that is related to a change in a distance between the at least one capacitive displacement sensor and a skin of a wearer of the at least one capacitive displacement sensor, the at least one capacitive displacement sensor comprising ([¶29-31]): 
two electrodes comprising: 
an outer transmitting electrode ([FIG1][¶11] electrode 113, recited as a shield in the reference); and 
an inner receiving electrode ([FIG1] electrode 111); and 

Regarding claim 26, Srinivasa discloses the at least one capacitive displacement sensor is placed at a neck of the wearer and proximate to a carotid artery of the wearer ([¶27]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa et al. US 2015/0051468 in view of Chi et al. US 2013/0300435.
Regarding claim 20, Srinivasa does not disclose the outer transmitting electrode and the inner receiving electrode are concentric. Chi teaches a similar sensor that has concentric electrodes ([¶46]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Srinivasa with the electrodes of Chi in order to measure different points of interest ([¶46]). 

Claim 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa et al. US 2015/0051468 in view of Wang et al. US 2018/0140203.
Regarding claim 21, Srinivasa does not disclose the at least one capacitive displacement sensor is attached to a strap; and the strap comprises at least one of: a harness; a belt; a vest; or a 
 	Regarding claim 25, Srinivasa does not disclose detecting a motion caused by a movement of the wearer of the at least one capacitive displacement sensor by using one or more inertial sensors; and 2515559filtering the heart rate waveform by removing data related to the motion caused by the movement of the wearer of the at least one capacitive displacement sensor.  Wang discloses a similar physiological monitoring that filters out motion using an inertial sensor ([¶54,55]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Srinivasa with the inertial sensor of Wang in order to minimize noise ([¶56]).

Claim 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa et al. US 2015/0051468 in view of Jain et al. US 2016/0287128.
Regarding claims 22-24, Srinivasa  discloses the capacitive displacement sensors ([¶11]) but does not specifically disclose detecting the one or more pulses further comprises using an array, the array of capacitive displacement sensors comprising the at least one capacitive displacement sensor or the array of capacitive displacement sensors comprises at least two capacitive displacement sensors at equidistant intervals across the strap.  Jain teaches a similar capacitance sensing ECG device that uses an array of capacitance sensors ([¶36][FIG2]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to .

Claim 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa et al. US 2015/0051468 in view of Lipoma et al. US 2013/0197387.
Regarding claims 27-28 and 30, Srinivasa discloses the capacitive displacement sensors ([¶11]) but does not specifically disclose detecting a further signal or a change in amplitude of the further signal. In the same field of endeavor of contactless sensing Lipoma teaches a capacitive sensor that changes amplitude based on the distance from the body ([¶26]) like Srinivasa and analyzes the signals based on the detected amplitude ([¶100-102]). Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Srinivasa with the teachings of Lipoma in order to also determining respiration rate with heart pulse signals.
Regarding claim 29, in the combination of Srinivasa and Lipoma, Lipoma teaches the change in amplitude of the further signal received by the inner transmitting electrode corresponds to the change in the distance between the at least one capacitive displacement sensor and the skin of the wearer of the at least one capacitive displacement sensor ([¶26]).  
Regarding claim 31, in the combination of Srinivasa and Lipoma, Lipoma teaches the step of determining a threshold value of the signal, and wherein, when the peak is above the threshold value, the peak indicates one of a heart rate, a heart beat-to-beat interval, a respiration rate, and/or a breath-to- breath interval ([¶36]).  
.

Response to Arguments
Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive. 
Regarding Applicant argument against the 102 rejection in view of Srinivasa, Examiner respectfully disagrees. Srinivasa discloses two electrodes not just a single electrode as the shield member 103 acts as a transmitting electrode. The specific structure of the electrode is not recited in the claims and the shield member performs the same function as the transmitting electrode of the instant device thus it reads on the recited claim language.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792